Citation Nr: 1543968	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-00 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to accrued benefits in excess of $2,529, to include the appellant's status as a child of the Veteran.


WITNESSES AT HEARING ON APPEAL

Appellant and D.K. 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1954 to January 1977.  He died in May 2010.  The appellant is the daughter of the Veteran.  The appellant seeks benefits accrued by the Veteran during his lifetime.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 decision by the Department of Veterans Affairs, Regional Office located in Portland, Oregon (RO), which awarded the appellant the amount of $2,529 from the amount the Veteran's accrued benefits during his lifetime.  The appellant filed a notice of disagreement (NOD) stating that she should be awarded the full amount of the Veteran's unpaid accrued benefits prior to his death.  

In June 2015, the appellant and her sister testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

During the pendency of this appeal, the Veteran's claims folder was processed using the paperless VA Virtual and Veterans Benefit Management Systems (VBMS) claims systems.  



FINDINGS OF FACT

1.   In a February 2010 administrative decision, the RO awarded the Veteran nonservice-connected pension benefits, effective January 1, 2009; however, the payment of nonservice-connected pension benefits was delayed pending a competency determination and final appointment of a fiduciary.
 
 2.  The Veteran died in May 2010, prior to the appointment of a fiduciary, and prior to full payment of the benefits awarded.

3.  The appellant does not satisfy the statutory definition of "child" under the governing statute to be eligible for the payment of accrued benefits. 
 
 4.  The appellant did not pay for expenses paid for the last sickness of the Veteran, and she has already been reimbursed the amount of $2,529 for burial expenses for the Veteran.


CONCLUSION OF LAW

As the appellant lacks legal entitlement to payment of accrued benefits in excess of $2,529 for reimbursement for the Veteran's burial expense, the appeal is without legal merit. 38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.59(a), 3.250, 3.1000, 3.1003 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. §3.159(b)(1). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, the Veteran had been awarded nonservice-connected pension with aid and attendance benefits by means of a February 2010 administrative decision, and he received monthly payments on March 1, 2010, April 1, 2010 and April 30, 2010, but he died prior to payment of retroactive payment of monthly benefits from January 2009 to February 2010.  In July 2010, the appellant, who is the daughter of the Veteran, filed a VA Form 21-601 (Application for Accrued Amounts Due a Deceased beneficiary).  

As discussed in more detail below, the pertinent facts regarding the appellant's relationship to the Veteran and eligibility to be considered a dependent "child" of the Veteran are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to entitlement to accrued benefits.  Additionally, the appellant has already been reimbursed for the expenses paid towards the burial of the Veteran and she has denied paying any of the expenses for the last sickness.  Thus, based on undisputed fact, the Board must find that the appellant cannot establish legal status as an accrued beneficiary under 38 U.S.C.A. § 5121 as a matter of law.  As such, VCAA notice or additional development is not required as the issue presented is solely one of statutory interpretation, and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

With respect to the appellant's June 2015 Board hearing, the Board notes that she was provided an opportunity to set forth her contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that the undersigned substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

During the June 2015 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the appellant's relationship to the Veteran and why she believed that she is entitled to accrued benefits.  Although the undersigned did not explicitly suggest the submission of specific, as explained, the matter of the appellant's entitlement to accrued benefits turns on interpretation of the law, not the facts, and no evidence can change that fact.  

Payment of Accrued Benefits 

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C.A. § 5121.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) the veteran's spouse; (B) the veteran's children (in equal shares); (C) the veteran's dependent parents (in equal shares).  38 U.S.C. § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6). 

Applications for accrued benefits must be filed within one year after the date of death, which has been met in this case.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The definition of "children" in section 5121 is not the commonly understood definition, but rather, "child" is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57; Burris v. Principi, 15 Vet. App. 348, 352-53 (2001); Nolan v. Nicholson, 20 Vet. App. 340 (2006).

In a November 2009 rating decision, the RO granted the Veteran entitlement to service connection for diabetes mellitus, rated as 10 percent disabling; and special monthly compensation, both effective from December 30, 2008.  He was notified that his award was in the amount of and would offset his military retirement pay since his compensation benefits were less than the full amount of his military retirement pay.  See November 2009 notice letter.  Notably, the evidence at that time reflected that the Veteran had been diagnosed with dementia.  As such, the RO deferred immediate payment of benefits due to a proposed finding of incompetency.  See November 2009 rating decision.

In a February 2010 administrative decision, the RO notified the Veteran had he has been awarded nonservice connected pension with aid and attendance benefits in the amount of $1,644 monthly, effective from January 1, 2009.  The RO informed him that he would be paid $1,644 for the month of February 2010 and forward; however, the retroactive payment from January 1, 2009 to February 1, 2010 would be withheld pending proposed finding of incompetency and appointment of a fiduciary.  See March 2010 notice letter. 

Unfortunately, the Veteran died in May 2010, prior to the appointment of a fiduciary, and prior to full payment of the benefits awarded.  

Here, the evidence shows that the Veteran was awarded nonservice connected pension with aid and attendance benefits effective January 1, 2009 and that no payments were made (except for monthly payments of $1,644 on March 1, 2010 and April 1, 2010, and paid monthly payment of $1,398 (payment offset by overpayment of $246) on April 30, 2010) prior to his death.  The type of benefits which had been awarded to the Veteran are considered "periodic monetary benefits" under the provisions 38 U.S.C.A. § 5121.  See Veterans Benefits Act of 2003, Pub.L. No. 108-183, § 104(c)(1), 117 Stat. 2651, 2656 ; see also Nolan v. Nicholson, 20 Vet. App. 340 (2006).  The record reflects that the total amount of $21,372 (from retroactive payment for benefits from January 1, 2009 to February 1, 2010) remained unpaid at the time of the Veteran's death.  

An eligible survivor is entitled to receive the full amount of benefits due and unpaid under 38 U.S.C.A. § 5121.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651.  However, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A) ); Marlow v. West, 12 Vet. App. 548, 551 (1999) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents"). 

Upon consideration of whether the appellant is eligible to receive benefits under 38 U.S.C.A. § 5121, the Board finds that she is not. 

The appellant does not contend that she is under the age of 18, that she became permanently incapable of self-support before the age of 18, or that she is under the age of 23 and is pursuing a course of instruction at an educational institution.  Thus, the appellant cannot be deemed an eligible survivor under 38 U.S.C.A. § 5121 because she does not meet the statutory definition of "child" under 38 U.S.C.A. § 101(4)(A)  to be eligible for the payment of accrued benefits. 

The appellant has argued legal entitlement to accrued benefits on behalf of the estate of the Veteran, and has provided documentation that she is the executor of this estate.  However, as the Veteran died prior to receiving payment of retroactive pension award benefits from VA, this payment cannot be part of the estate.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002).  While the record reflects that the RO reimbursed the Veteran's estate for his burial expenses, VA cannot award the Veteran's estate the remainder of the unpaid nonservice-connected pension benefits as a veteran's estate does not fall within the class of individuals eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  See Wilkes, 16 Vet. App. at 242-43. 

In Wilkes, the Court affirmed a Board decision which found that a veteran's estate was not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  Id.   The Court noted that, in an October 1997 advisory opinion, VA General Counsel  interpreted that accrued benefits were not payable to the Veteran's estate under section 5121 because the estate does not fall within the class of individuals eligible to receive accrued benefits under that section.  Id. at 240; see also VAOPGCADV 31-91, citing VAOPGCPREC 22-92.  The Court determined, in Wilkes, that the funds at issue in that case were accrued benefits under § 5121; and held that the appellant, the nephew of the veteran, did not fall within a specifically enumerated category of recipients under section 5121(a) because he was not a child, spouse, or dependent parent of the veteran, citing 38 U.S.C.A. § 101(3), (4), and (5), defining, respectively, surviving spouse, child, and parent.  Id. at 242. 

The Court noted that the legislative history of sections 5121 and 5122 reveal that Congress intended that payments directed to a payee after his or her death be payable under section 5121 rather than under section 5122.  Wilkes at 242.  The Court cited the report of the Senate Committee on Veterans' Affairs, stating, "A person may die before receiving his first payment under an approved award covering a retroactive period of entitlement.  Such accrued amounts . . . are payable . . . in accordance with [the predecessor of section 5121(a)] to the surviving spouse, child or children, dependent mother or father, or the person who bore the expenses of the last illness and burial."  S. Rep. No. 227 (1953), reprinted in 1953 U.S.C.C.A.N. 1665, 1666. 

Accordingly, the Board finds that accrued benefits are payable in this case only to an eligible survivor under 38 U.S.C.A. § 5121.  The estate of a deceased Veteran simply does not fall within the class of individuals eligible to receive accrued benefits under section under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000(a)(1)-(4).  See Wilkes, supra.  For these reasons, the Board finds that the Veteran's estate is not eligible to receive payment in excess of reimbursed expenses as accrued benefits under 38 U.S.C.A. § 5121. 

The Board has also considered whether reimbursement of expenses paid for last sickness is warranted under 38 U.S.C.A. § 5121(a)(6).  However, the appellant has reported that all expenses for the last sickness of the Veteran were paid from his available funds.  See February 2011 statement in support of the case.  The appellant has not reported paying any of the expenses related to the last sickness of the Veteran.  For these reasons, the Board finds that reimbursement for the expense of last sickness is not warranted under 38 U.S.C.A. § 5121(a)(6). 

As noted, the appellant as already been reimbursed for the Veteran's burial expenses that she paid.  She was reimbursed for the amount of $459 that she paid individually as well as reimbursed for the amount of $2,310 (based on 50 percent of the amount the Veteran's estate was reimbursed for expenses), and less the funds received for VA burial benefits in the amount of $240.  The appellant's total reimbursement amount was $2,529.  The appellant does not contest the amount that she has received as reimbursement for the burial expenses.  Since the appellant has not asserted that she had additional expenses for the Veteran's burial, reimbursement in excess of $2,529 is not warranted.  See 38 U.S.C.A. § 5121(a)(6).

In so finding, the Board acknowledges that the circumstances resulting in the delayed payment of pension benefits to the Veteran are regrettable.  However, the Board is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c).  Payment to the appellant as a surviving beneficiary, or to the estate of the deceased Veteran, is not authorized under 38 U.S.C.A. § 5121 as discussed above. Moreover, there is no other avenue pursuant to which the Board can legally award the appellant the payment of monies associated with death of the Veteran.  For these reasons, the Board finds that the appeal must be denied as a matter of law. 

Notably, unlike the VA Secretary, the Board simply has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992), citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426   (1990) (holding that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."

The Board is sympathetic to the appellant and greatly appreciates the Veteran's honorable service to his country.  Unfortunately, as described, there is no legal basis for a grant of this claim, and it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant has no legal basis to claim entitlement to accrued benefits beyond the $2,529 already paid.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  Id. at 430.


ORDER

 Entitlement to accrued benefits in excess of $2,529 is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


